Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 5/5/2022 has been entered.

Response to Arguments
Applicant’s arguments with regard to the amendment have been fully considered but they are not persuasive because the amended claim features are disclosed by the prior arts of the record as indicated below.  

Claim Objections
Claim 10 is objected to because of the following informalities:  the “the production method” in line 3 should be “the . 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018).

Regarding claim 1. Lei discloses A method for performing nanoscale etching of a layer of Ge1-xSnx on a carrier (Fig 1, see also Fig 4 – Fig 6 for carrier) for a FET transistor, x being the concentration of tin and being higher than 8% and lower than 30% (Fig 1; col 1, paragraph 2, lines 1-2, page 3755: 8%; see also Fig 3(b)), the method comprising:
a step of removing a chemical or native oxide from the tin (paragraph 2, col 1, page 3757); and
a step of plasma-etching said layer of Ge1-xSnx using a mixture comprising dichlorine (Cl2) and dinitrogen (N2) (page 3756: Cl2 .. and N-2 carrier gas) and under an etching pressure lower than or equal to 50 mTorr, preferably lower than or equal to 10 mTorr (paragraph 2, col 1, page 3756: ~ 2.3 mTorr).
But Lei does not explicitly disclose a step of removing native oxide and said step being anterior to said plasma-etching step.
However, it would have been obvious that step of removing native oxide is generally performed prior to loading a sample into ICP chamber in order to prevent cross contamination of the chamber and also providing effective etching in the chamber. Furthermore, Lei discloses a step of removing native oxide on the surface of GeSn prior to loading in the chamber (paragraph 2, col 1, page 3757).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lei’s method discloses the claimed method for the purpose of providing enhanced etching method without increasing plasma power of ICP chamber.  

Regarding claim 2. Lei discloses The method according to claim 1, the concentration x of tin in the Ge1-xSnx being higher than 10% (paragraph 1, col 2, page 3754: 11% which is being direct bandgap GeSn; see also Fig 13. (a) shows various range of Sn such as 10% - 20%).

Regarding claim 3. Lei discloses The method according to claim 1, the etching pressure being lower than or equal to 5 mTorr (paragraph 2, col 1, page 3756:  2.3 mTorr).

Regarding claim 4. Lei discloses The method according to claim 3. But Lei does not explicitly disclose the etching pressure being lower than or equal to 2 mTorr for a concentration x of tin higher than or equal to 15%.
However, Lei discloses the chamber pressure is kept 2.3 mTorr (paragraph 2, col 1, page 3756:  2.3 mTorr) which is substantially closes to the claimed pressure and Lei further discloses higher Sn composition in the Fig 13. (a) (shows 15% - 20%).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lei discloses the claimed range of Sn composition along with the claimed pressure. 

Regarding claim 6. Lei discloses The method according to claim 1, the removing step consisting of an acid chemical attack, the acid preferably being hydrofluoric acid (HF) (paragraph 2, col 1, page 3757) or hydrochloric acid (HCl).

Regarding claim 7. Lei discloses The method according to claim 1, further comprising a step of depositing a mask on the layer of Ge1-xSnx, preferably a hard mask, for example a mask made of hydrogen silsesquioxane (HSQ) resin, said deposition step coming before the step of plasma-etching the Ge1-xSnx (paragraph 2, col 1, page 3757).

Regarding claim 8. Lei discloses The method according to claim 7, further comprising a step of removing the mask, said step of removing the mask coming after the step of plasma-etching the Ge1-xSnx (paragraph 2, col 1, page 3757).

Regarding claim 9. Lei discloses A method for producing at least one conduction channel on a carrier for a FET transistor (Fig 5), said method comprising the following steps:
a step of forming a layer of Ge1-xSnx on said carrier, said layer being produced by epitaxial growth (paragraph 1, col 2, page 3760); and
a step of etching the layer of Ge1-xSnx produced according to the method described in claim 1 (Fig 5).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018) in view of Wei at al. (NPL, “"Digital Etch Technique for Forming Ultra-Scaled Germanium-Tin (Ge1−xSnx) Fin Structure", Nature, Scientificreports, pp 1-9, May 12 2017).

Regarding claim 11. Lei discloses A conduction channel made of Ge1-xSnx for a FET transistor, the conduction channel being obtained according to the method of claim 9, the carrier comprising an etch bottom, the etch bottom around the etched layer of Ge1-xSnx being smooth (Fig 6).
But Lei does not specifically disclose that i.e. exhibiting a surface roughness lower than 2 nanometres, preferably lower than 0.5 nanometre.
However, Wei discloses a surface roughness lower than 2 nanometres, preferably lower than 0.5 nanometre (page 4, paragraph 2: 0.24 nm – 0.32 nm). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lei’s etched surface to have the Wei’s smoothness range for the purpose of providing high crystalline quality, with smooth side wall (page 6). Thereby enhancing carrier mobility.

Regarding claim 12. Lei in view of Wei of discloses The conduction channel made of Ge1-xSnx according to claim 11, Lei discloses forming horizontal fins arranged one above the other (Fig 5).

Regarding claim 13. Lei in view of Wei discloses The conduction channel made of Ge1-xSnx according to claim 11, Lei discloses forming nanowires (Fig 5).

Regarding claim 14. Lei in view of Wei discloses A FET transistor, Lei discloses comprising a plurality of conduction channels made of Ge1-xSnx that are chosen according to claim 11 (Fig 5). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018) in view of Lee (US 20170365674).

Regarding claim 5. Lei discloses The method according to claim 1 except the mixture further comprising dioxygen (O2). 
However, the claimed method of etch GeSn material is well known in the art. For example, Lee discloses the claimed gas mixture [0045]/[0050].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lei’s method to have the Lee’s gas mixture for the purpose of providing enhanced etching selectivity with smoothness of etched surface. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (NPL, “Germanium-Tin (GeSn) P-Channel Fin Field-Effect Transistor Fabricated on a Novel GeSn-on-Insulator Substrate”, IEEE Transactions on Electron Devices, Vol. 65, Iss. 9, pp 3754-3761, Sept. 2018) in view of Chen (US 20150102465).

Regarding claim 10. Lei discloses The method according to claim 9, the carrier comprising a free surface, the free surface comprising a layer of Ge such that the layer of Ge1-xSnx is formed on the layer of Ge (Fig 1: see Ge buffer), the production method further comprising a step of selectively plasma-etching the layer of Ge and coming after the step of etching the Ge1-xSnx (paragraph 3, col 1, page 3755).
But Lei does not specifically disclose said selective plasma-etching step preferably being performed using carbon tetrafluoride (CF4). 
However, the claimed method of etch Ge material is well known in the art. For example, Chen discloses carbon tetrafluoride (CF4) [0029].
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lei’s method to have the Chen’s gas mixture for the purpose of providing enhanced etching selectivity. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826